DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 07 September 2021.
Claims 1-4, 12, and 15 have been amended.
Claims 17-18 have been previously cancelled.
Claims 21-24 have been added.
Claims 1-16 and 19-24 are pending and allowable as set forth below.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Currently claims 1-16 and 19-24 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
Applicants arguments with respect to the §112 rejection have been fully considered and are persuasive in light of the amendments, thus the rejection has been withdrawn. 
The closest prior art of record (Athsani et al. (US PG Pub. 2009/0148124) further in view of Kedenburg (US PG Pub. 2018/0146217) and Ye et al. (US PG Pub. 2011/0157231)) where Athsani teaches the ability to send users to capture content for other users (Athsani Fig. 1A-1B, Fig. 3B, Fig. 13, ¶9, ¶27, ¶50, ¶67, ¶72, ¶87, and ¶107).   Kedenburg teaches the ability to determine users’ affinities with machine learning (Kedenburg ¶140-¶143).  Ye teaches the ability to capture 360 full view of media content (Ye ¶39; see also ¶9-¶10 and Fig. 3-7).
The instant claims 1-16 and 19-24 recite, in part, a combination of elements (exemplary claim 1 provided below): 
“generating and presenting, through a first user interface screen of a mobile application executing on a user device of a user, a geographical map of a plurality of happenings wherein the plurality of happenings are identified based upon happening-related data provided by one or more third parties through one or more remote computing systems and further presenting first happening parameters corresponding to a first happening of the plurality of happenings and second happening parameters corresponding to a second happening of the plurality of happenings, wherein the first happening parameters and the second happening parameters are respectively graphically overlaid on the geographical map at a first location corresponding to the first happening and a second location corresponding to the second happening and are determined by applying artificial intelligence to data associated with the first happening parameters and the second happening parameters using one or more happening parameter models, and wherein the happening parameter models are trained by historic data associated with the first happening parameters and the second happening parameters; 
the presenting happening parameters including presenting a happening parameter of the first happening parameters wherein the happening parameter comprises a human density parameter, the human density parameter being presented through a human density heat map at the geographical map wherein the human density parameter indicates at least one of a presence and a popularity of the first happening; 
the presenting the second happening parameters including presenting an indication that the second happening is a live happening and that a 360 degree view of the second happening is available for viewing; 
presenting the first location, a time period, and a topic for the first happening simultaneously with presenting the human density parameter through the human density heat map; 
presenting, through the user interface of the mobile application, a reporter entity parameter relating to the capture of the first happening by a reporter entity during a time period associated with occurrence of the first happening, at the first location wherein the first location is remote from a user location of the user wherein the reporter entity is equipped with an optical sensor system for capturing views of the first happening for uploading to an online platform and wherein sending of the reporter entity to the first location of the first happening, for the capture of the first happening during the time period associated with the occurrence of the first happening, is initiated, when the reporter entity is not present at the first happening, as part of a reporter entity delivery process in response to at least one of: (1) an aggregate interest in the first happening among users of the mobile application on other devices and (2) an aggregate amount of redemptions relating to the first happening; 
wherein the delivery of the reporter entity to the first location of the first happening is further based upon one or more other reporter entity parameters, the one or more other reporter entity parameters including whether the optical sensor system is configured with 360 degree view capture capabilities and preferences for delivery locations for the reporter entity to be sent; 
wherein transport of the reporter entity to the first happening through the delivery process is facilitated by a reporter application executing on a device of the reporter entity; 
receiving, at the mobile application, an indication of a delivering of the reporter entity to the first happening; and
presenting, through a second user interface screen of the mobile application, a representation of the first happening based upon a 360 degree view of the happening captured by a plurality of cameras of the optical sensor system of the reporter entity wherein the representation is provided to the mobile application of the user device by the online platform”
It is clear from the disclosures Athsani, Kedenburg, and Ye that the prior art does not consider the possibility of the combination of elements above, specifically the ability to present a live happening (streaming event) in a 360 degree view, wherein the delivery of the reporter entity to the happening is based upon a plurality of parameters, as commonly included in each independent claims 1, 12, and 23.
Upon a non-patent literature search, the Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Lai and Buxton references, the aforementioned claim limitations, as current systems only provide the ability for users to join a live streaming of an event that is already taking place or is going to take place, not the (for lack of a better term) surrogate or proxy reporter aspect of having someone sent to the location or event desired to be viewed.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629